Martin, J.,
delivered the opinion of the court.
The defendants in this case resisted the plaintiff’s claim for damages, on the breach of a contract to furnish a supply of spirits of turpentine, whiting and paint, on a suggestion that the contract they entered into was not an absolute or positive one to deliver these articles, but to ship them if they could be procured; that they used, unsuccessfully, their utmost efforts to procure them; lastly, that they never were legally put in mora. There was a verdict and judgment against them, and they made a vain attempt to obtain a new trial and appealed.
In this court the plaintiff’s counsel has urged, that the verdict and the opinion of the district judge in refusing the new trial, legally made to the two first suggestions of the defendants, and an examination of the evidence, has induced the opinion, that it is not our duty to disturb the verdict.
Letters of the plaintiff’s to the defendants, (introduced by latter) 1° hasten the shipment of the articles, establishes the demand in writing, required by the Louisiana Code, 1905, to put the party Itl morCt.
The defendants have complained the damages awarded ^ Jury were excessive. This objection was presented among others, to the inferior judge, on the motion for a new fr'alj and we do not think he erred in disregarding it.
Schmidt and Sterrett, for defendants and appellants.
Benjamin, contra.
It is therefore, ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.